DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prakash et al. (U.S. 2007/0128311 A1).
Regarding claim 1, Prakash et al. discloses a high potency sweetener comprising at least one sweetening agent and at least one flavorant ([0007], [0081], [0096]). Prakash et al. further discloses that the two components may be mixed in powder forms ([0894]) and that they may be at a ratio in the range of about 4:1 to about 1:4 ([0891]). Prakash et al. thus effectively the high potency sweetener as comprising about 80% sweetening agent and about 20% flavorant. The reference is considered to disclose the composition with sufficient specificity to anticipate the claimed composition at least because the claimed composition does not require the sweetening agent or the flavorant to be any particular component, and Prakash et al. recognizes that the types of components vary greatly ([0891]). MPEP 2131.03 II.
As for claim 2, Prakash et al. discloses that the sweetening agent and the flavorant may be at a ratio in the range of about 9:1 to about 1:9 ([0891]), which would be 90% sweetening agent in the composition at a ratio of 9:1, thus anticipating the claimed range.
 As for claim 3, Prakash et al. discloses that the sweetening agent and the flavorant may be at a ratio in the range of about 9:1 to about 1:9 ([0891]), which would be 10% flavorant in the composition at a ratio of 9:1, thus anticipating the claimed range.
As for claim 4, Prakash et al. discloses the sweetener is a monk fruit extract (“Luo Han Guo sweetener”) or a stevia extract ([0048]).
As for claim 5, Prakash et al. discloses that an extract of a natural high-potency sweetener may be “in any purity percentage” ([0049]-[0050]), which anticipates the claimed amount of 3.5-6.0% mogroside V by weight. The reference is considered to disclose the extract concentration with sufficient specificity to anticipate the claimed composition at least because (i) the claimed composition does not require the flavorant to be any particular component, (ii) Prakash et al. recognizes that the types of components vary greatly ([0891]), (iii) no amount of monk fruit extract is required to be in the sweetener composition (since claim 4 indicates it may be included with stevia extract). MPEP 2131.03 II.
As for claim 6, Prakash et al. discloses that an extract of a natural high-potency sweetener may be “in any purity percentage” ([0049]-[0050]), which anticipates the claimed amount of 13% mogroside by weight. The reference is considered to disclose the extract concentration with sufficient specificity to anticipate the claimed composition at least because (i) the claimed composition does not require the flavorant to be any particular component, (ii) Prakash et al. recognizes that the types of components vary greatly ([0891]), (iii) no amount of monk fruit extract is required to be in the sweetener composition (since claim 4 indicates it may be included with stevia extract). MPEP 2131.03 II.
As for claims 7 and 8, Prakash et al. discloses the flavorant may be vanillin ([0105]).
Claims 9-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmekler (U.S. 2016/0165941 A1).
Regarding claim 9, Hofmekler discloses a sugar substitute composition comprising about 90-99% by weight resistant dextrin fiber, a sweetening agent, a flavorant, and about 0.3-2% by 
As for claim 10, Hofmekler discloses the resistant dextrin fiber as being present in an amount of about 96-99% by weight (specifically, 96.7%) ([0023]).
As for claim 11, Hofmekler discloses the processed rice extract as being present in an amount of about 0.5-1.5% by weight (specifically, 0.5% by weight) ([0023], [0017]).
As for claim 12, Hofmekler discloses the sweetening agent as being present in an amount of about 0.2-2% by weight (specifically, 0.06 rebaudioside A plus 0.24 Luo Han Guo extract) ([0023]).
As for claim 13, Hofmekler discloses the sweetening agent as being monk fruit extract and/or stevia extract ([0007], [0023]).
As for claim 16, Hofmekler discloses the flavorant is present in an amount of about 0.1-2% by weight (specifically, 0.1-6.0% by weight) ([0023]).
As for claims 17 and 18, Hofmekler discloses the flavorant as being vanillin (i.e., natural vanilla) ([0018], [0023]).
As for claim 19, Hofmekler discloses the composition as further comprising flavoring ingredients (i.e., honey flavoring) and dairy-derived ingredients (i.e., malted milk) ([0022]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmekler (U.S. 2016/0165941 A1) in view of Prakash et al. (U.S. 2007/0128311 A1).
Regarding claims 14 and 15, Hofmekler discloses the composition according to claim 13.
Hofmekler does not disclose the monk fruit extract as having 3.5-6% mogroside V by weight (claim 14) or 13% mogroside by weight (claim 15).
However, Prakash et al. discloses a similar sweetener composition comprising at least one sweetening agent and at least one flavorant ([0007], [0081], [0096]) and further discloses that an extract of a natural high-potency sweetener may be “in any purity percentage” ([0049]-[0050]).
It would have been obvious to one having ordinary skill in the art to produce monk fruit extract having the claimed amounts of mogroside V and total mogrosides. Since Hofmekler does not specifically disclose suitable mogroside concentrations in a liquid monk fruit extract or provide any detailed instruction for such extracts ([0015]), a skilled practitioner would be motivated to consult Prakash et al. for additional instruction. Since Prakash et al. discloses that .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmekler (U.S. 2016/0165941 A1) in view of Cho et al. (U.S. 2015/0320823 A1).
Regarding claim 20, Hofmekler discloses the composition according to claim 9.
Hofmekler does not disclose the process for producing the processed rice extract.
However, Cho et al. discloses a method of processing rice hull comprising wetting the rice hull with water and drying at a temperature of 100°C ([0093]).
It would have been obvious to one having ordinary skill in the art to produce a rice extract according to Cho et al. when producing a product according to Hofmekler. Since Hofmekler provides no instruction related to the production of the rice extract ([0017], [0028]), a skilled practitioner would be motivated to consult Cho et al. for further instruction. The teaching in Cho et al. that a rice hull water extract may be prepared by adding water to rice hull powder and heating at 100°C ([0093]) renders the incorporation of such a heating temperature into a method of producing a rice extract obvious.
Though Cho et al. discloses 100 g rice hull powder being combined with 1 L water ([0093]), Cho et al. discloses that the organic solvent or a mixing proportion of water/organic solvent is not particularly limited ([0058]) and provides no broader indication regarding appropriate relative concentrations between the water and the rice hull. A skilled practitioner would further recognize that the amount of water would largely determine the necessary time to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793